The plaintiff in error was tried for adultery on an information charging that in Caddo county, January 23, 1920 —
"Jack Mahseet and Kardsey, then and there being, did then and there commit the crime of adultery, by then and and there intentionally, unlawfully, willfully, and feloniously have voluntary sexual intercourse with each other, the said Jack Mahseet being then and there a married man, and not the husband of the said Kardsey, a female person; that this prosecution is commenced and is being carried on by Anna Mahseet, the wife of the said Jack Mahseet."
The jury returned a verdict finding him guilty, and fixed his punishment at one year in the penitentiary. He has appealed from the judgment rendered on the verdict.
Counsel for plaintiff in error complains that the verdict of the jury is not sustained by sufficient evidence; that the court erred in admitting incompetent evidence, and in the instructions given.
It would serve no useful purpose to enter into a discussion of the evidence. It is sufficient to say that it is ample to sustain the conviction. It appears that all the parties concerned *Page 178 
are Comanche Indians, and the defendant and his wife have five children. Evidence was admitted that for one or two years preceding the date of the complaint defendant consorted with the Indian woman Kardsey. This evidence was properly admitted as tending to establish adulterous disposition between the parties. Woody v. State, 10 Okla. Crim. 322, 136 P. 430, 49 L.R.A. (N.S.) 479; Morris v. State, 9 Okla. Crim. 241, 131 P. 731.
The instructions fully covered the law of the case, and no objection was made thereto.
Finding no error in the record, the judgment of the lower court is affirmed.
MATSON, P.J., and BESSEY, J., concur.